



EXHIBIT 10.5


THE ISSUANCE AND SALE OF THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) IF REASONABLY REQUESTED BY THE
COMPANY, AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER),
IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT.




SUBORDINATED SECURED PROMISSORY NOTE
 

$13,002,000
August 28, 2006 

 
       
FOR VALUE RECEIVED, the undersigned, DSL.net, Inc., a Delaware corporation
(“Borrower”), hereby promises to pay to MDS Acquisition, Inc., a Delaware
corporation (“Lender”), or order, the principal sum of Thirteen Million Two
Thousand Dollars ($13,002,000), together with accrued interest as provided
herein. This Note is being issued pursuant to the Purchase Agreement, dated as
of the date hereof, between Borrower, Lender and Lender’s parent company,
MegaPath Inc. (the “Purchase Agreement”).


A.  Interest. Interest shall accrue with respect to the principal sum hereunder
at eight percent (8%) per annum. However, if an Event of Default, as defined
herein, occurs and is continuing, then interest shall accrue at ten percent
(10%) per annum. Interest payable hereunder shall be calculated on the basis of
a three hundred sixty (360) day year for actual days elapsed.


B.  Payment.


1.  Scheduled Payment. The principal indebtedness, together with all accrued
interest, shall be payable in full on December 31, 2007 (the “Maturity Date”).


2.  Prepayment. Borrower shall not have the right to prepay, in whole or in
part, the principal of this Note without the prior written consent of Lender,
given in its sole discretion.
 
1

--------------------------------------------------------------------------------




3.  Form of Payment. Principal and interest and all other amounts due hereunder
are to be paid in lawful money of the United States of America in federal or
other immediately available funds.


C.  Security Interest and Subordination.


1.  Security Interest. Borrower’s obligations hereunder are secured by
Borrower’s grant of a security interest to Lender in all of Borrower’s personal
property (the “Collateral”) pursuant to the Security Agreement, dated as of the
date hereof, between Borrower and Lender (the “Security Agreement”).


2.  Subordination. Lender’s Lien against the Collateral is subordinated to prior
existing Liens granted to other lenders to Borrower, to the extent provided in
the Subordination Agreement, dated as of the date hereof, by and among Borrower,
Lender and Laurus Master Fund, Ltd. (the “Subordination Agreement”).
 
D.  Events of Default. During the continuance of an Event of Default, as defined
in the Security Agreement, Lender shall have the right to exercise its rights
and remedies with respect to Borrower and the Collateral as provided in the
Security Agreement.


E.  Other Provisions.
 
1.  Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Security Agreement.


2.  Governing Law; Venue. This Note shall be governed by the laws of the State
of Delaware, without giving effect to conflicts of law principles. All actions
or proceedings arising in connection with this Note shall be conducted in
accordance with Section 8(a) of the Purchase Agreement.


3.  Notices. Any notice or communication required or desired to be served, given
or delivered hereunder shall be in the form and manner specified below, and
shall be addressed to the party to be notified as provided in Section 8(f) of
the Purchase Agreement.


4.  Lender’s Rights; Borrower Waivers. Lender’s acceptance of partial or
delinquent payment from Borrower hereunder, or Lender’s failure to exercise any
right hereunder, shall not constitute a waiver of any obligation of Borrower
hereunder, or any right of Lender hereunder, and shall not affect in any way the
right to require full performance at any time thereafter. Borrower waives
presentment, diligence, demand of payment, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note. In any action on this Note, Lender need not produce or
file the original of this Note, but need only file a photocopy of this Note
certified by Lender be a true and correct copy of this Note in all material
respects.
 
2

--------------------------------------------------------------------------------


 
5.  Enforcement Costs. Borrower shall pay all costs and expenses, including
reasonable and documented attorneys’ fees and expenses Lender expends or incurs
in connection with the enforcement of this Note, the collection of any sums due
hereunder, any actions for declaratory relief in any way related to this Note,
or the protection or preservation of any rights of the holder hereunder.


6.  Severability. Whenever possible each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision is prohibited by or invalid under applicable law, it shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of the provision or the remaining provisions of this
Note.
 
7.  Amendment Provisions. This Note may not be amended or modified, nor may any
of its terms be waived, except by written instruments signed by Borrower and
Lender.


8.  Binding Effect. This Note shall be binding upon, and shall inure to the
benefit of, Borrower and Lender and their respective successors and assigns;
provided, however, that (i) Borrower’s rights and obligations shall not be
assigned or delegated without Lender’s prior written consent, given in its sole
discretion, and any purported assignment or delegation without such consent
shall be void ab initio, and (ii) Lender may not assign, transfer or otherwise
convey this Note to any Person that is not an Affiliate of Lender.


9.  Time of Essence. Time is of the essence of each and every provision of this
Note.


10.  Headings. Section headings used in this Note have been set forth herein for
convenience of reference only. Unless the contrary is compelled by the context,
everything contained in each section hereof applies equally to this entire Note.
 

 
DSL.net, Inc.


By: /s/ David F. Struwas                                    
Name: David F. Struwas________________
Title: President & Chief Executive Officer         



 
3

--------------------------------------------------------------------------------

